Citation Nr: 0307160	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-04 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a back disability.

2.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disability.

(The issue of whether new and material evidence has been 
received to warrant reopening the claim of entitlement to 
service connection for a gastrointestinal disability; the 
issue of entitlement to a compensable rating for allergic 
rhinitis and sinusitis; and, the issues of entitlement to 
service connection for a back disability, a psychiatric 
disability, a skin disability and hypertension will be the 
subject of a later decision)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1981 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In connection 
with his appeal the veteran testified before the undersigned 
sitting at the Los Angeles RO in May 2002; a transcript of 
that hearing is associated with the claims file.

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional development on the issue of whether 
new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a gastrointestinal disability; the issue of entitlement to a 
compensable rating for allergic rhinitis and sinusitis; and, 
the issues of entitlement to service connection for a back 
disability, a psychiatric disability, a skin disability and 
hypertension.  When it is completed, the Board will provide 
any notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.



FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1998, the 
RO denied reopening claims of entitlement to service 
connection for a back disability and a psychiatric 
disability.

2.  Evidence received since the RO's June 1998 decision 
includes that which is neither cumulative nor redundant, 
which bears directly and substantially upon the specific 
matters under consideration, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the respective claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claims of entitlement to service connection for a back 
disability and a psychiatric disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  



The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  As explained below, however, the 
Board has determined that reopening of the veteran's claims 
of entitlement to service connection for a back disability 
and for a psychiatric disability is warranted.  Therefore, no 
additional information or evidence is necessary to 
substantiate these claims to reopen.  The Board has further 
determined that additional development is warranted and will 
be accomplished prior to consideration of the merits of these 
service connection claims.

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).  Disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a rating decision dated in June 1998, the RO denied 
reopening claims of entitlement to service connection for a 
back disability and for a psychiatric disability.  The 
veteran did not appeal the RO's determination and the June 
1998 decision became final.  See 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).

In the June 1998 decision, the RO noted that service 
connection for a back disability continued to be denied based 
on the lack of current medical evidence of a diagnosed back 
disorder.  Since the time of that rating decision, however, 
the claims file contains medical records showing diagnosed 
back disability.  In particular the Board notes reports of VA 
medical treatment dated in February 2000 showing diagnoses of 
lumbar spondylosis, degenerative disc disease of the lumbar 
spine, osteoarthritis of the lumbar spine, and osteophytosis 
of the thoracolumbar spine.  The Board further notes a record 
dated in March 2000 notes that the veteran's backache 
appeared to have started while in the service.  The Board 
also points to the veteran's hearing testimony and medical 
entries showing the veteran's complaint of back symptoms 
beginning in service and continuing thereafter.  Finally, the 
veteran's mother recounts that the veteran injured his back 
on multiple occasions during service.  She is a registered 
nurse.  This additional evidence was not previously 
considered and is clearly material to the question of whether 
the veteran currently has a back disability that is 
etiologically related to his period of active military 
service.

In the June 1998 decision, the RO noted that the evidence of 
record failed to show that any currently diagnosed 
psychiatric disability was related to in-service 
manifestations diagnosed as a personality disorder or that 
any currently diagnosed psychiatric disability was otherwise 
related to active service.  Since that time the RO has 
received a June 2001 statement from the veteran's mother; 
again, she is a registered nurse.  The veteran's mother sets 
out that the veteran was diagnosed with paranoid 
schizophrenia during service, a diagnosis purportedly 
confirmed by multiple psychiatrists.  As noted above, the 
credibility, although not the weight, of such statement is 
presumed for the purposes of determining materiality.  As a 
medical professional, the veteran's mother thus adds to the 
record in suggesting that the veteran's in-service symptoms 
are attributable to a diagnosis of schizophrenia, a diagnosis 
he continues to carry.  Moreover, since the June 1998 
decision the record reflects that the veteran has received 
ongoing medical care for psychiatric symptomatology and those 
medical entries include note of problems reportedly starting 
as far back as service.  As such, this evidence should be 
considered in making a de novo determination on the merits of 
the claim.

For the reasons set out above, the Board finds that the 
evidence received since the final June 1998 RO decision is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims of entitlement to service 
connection for a back disability and for a psychiatric 
disability.  Accordingly, reopening of these claims is in 
order.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a back disability is granted.

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a psychiatric disability is granted.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

